UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1782



JAMES D. HABURN; STEFANIE A. RODEN,

                                            Plaintiffs - Appellants,

          versus


JOHN F. KILBY; THE BANK OF            FINCASTLE;
JOHN/JANE DOE, Owners/Co-owners,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-04-336-7)


Submitted:   December 16, 2005                Decided:   May 3, 2006


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


James D. Haburn, Stefanie A. Roden, Appellants Pro Se.     C. Jacob
Ladenheim, Fincastle, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James D. Haburn and Stefanie A. Roden appeal the district

court’s order dismissing their civil rights claim that the Bank of

Fincastle excessively fined their partnership’s bank account.          The

district court found that they lacked standing because they did not

establish an interest in the bank account and granted the Bank’s

summary judgment motion to dismiss the case.         Finding error, we

vacate   the    district   court’s   order   and   remand    for   further

proceedings.

          We review the grant or denial of summary judgment de

novo.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986).

Haburn, Stefanie Roden, and Deirdre Roden formed a partnership.

The partners agreed that Deirdre Roden would open and manage their

bank account.    The bank account was in the partnership name.         In

Virginia, each partner is an agent of the partnership for the

purpose of its business.    Va. Code Ann. § 50-73.91 (2005).       “An act

of a partner, including the execution of an instrument in the

partnership name . . . binds the partnership.”      Id.     Thus, the acts

of Deirdre Roden were acts of the partnership.            Further, while

Deirdre Roden was the only authorized name on the account, Haburn

and Stefanie Roden both made deposits and withdrawals from the

account on several occasions.         The money in the account was

partnership money and “property acquired by a partnership is




                                 - 2 -
property of the partnership and not of the partners individually.”

Va. Code Ann. § 50-73.89 (2005).

               Moreover, in Virginia, “all partners are liable jointly

and severally for all obligations of the partnership.”                       Va. Code

Ann. § 50-73.96 (2005).             As a consequence, Haburn and Stefanie

Roden were liable for the obligations of the partnership, which

included any debts or fees incurred by the bank account.                      We thus

conclude that Haburn and Stefanie Roden had an interest in the bank

account   as     partners     and   had    standing    to    raise   their    claims.

Accordingly, we vacate the district court’s order and remand for

further proceedings.*         We dispense with oral argument because the

facts    and    legal   contentions       are     adequately   presented      in   the

materials      before   the    court      and     argument   would   not     aid   the

decisional process.



                                                             VACATED AND REMANDED




     *
      Although Haburn and Stefanie Roden have argued the merits of
their claims on appeal, those claims are more properly addressed in
the first instance by the district court. Our disposition of this
appeal does not indicate any view as to the nature or outcome of
the proceedings on remand.

                                          - 3 -